Per Curiam.
The judgment under review herein should be reversed, for the reasons expressed in the opinion delivered by Mr. Justice Garrison in the case of George A. Rounsaville v. Central Railroad Company of New Jersey, No. 81 of the November term, 1915, recently decided in this court upon the authority .of the decision of the Supreme Court of the United States in the ease of Erie Railroad Co. v. Amy L. Winfield (opinion by Mr. Justice Van Devanter), 244 U. S. 170.
For affirmance—None.
For reversal—The Chancellor, Chief Justtce, Savayze, Trenci-iard, Bergen, White, Heppenheimer, Wtlltams, Gardner, JJ. 9.